Citation Nr: 9918868	
Decision Date: 07/09/99    Archive Date: 07/20/99

DOCKET NO.  96-12 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUE

Entitlement to service connection for residuals of traumatic 
injury of the jaw.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Ramon Lao, Associate Counsel


INTRODUCTION

The veteran had active service from September 1972 to 
September 1974.

This appeal arose from a September 1995 RO rating decision, 
which denied the veteran's previously entitled claim of 
service connection for a fracture of the jaw.

The appellant's claim was previously before the Board of 
Veterans' Appeals (Board), and was the subject of its July 
1997 Remand order.  The appellant's claim is ready for 
appellant review as the Board is satisfied with the RO's 
subsequent development and adjudication.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The probative medical evidence is in equipoise as to 
whether the veteran's service incurred non-displaced or non 
fracture of the right zygoma and related damage to maxillary 
anterior teeth is related to post-service findings of 
atrophic mandibular ridge, currently diagnosed as atrophic 
mandible or right sided accelerated atrophy.


CONCLUSION OF LAW

The evidence in support of the veteran's claim tends to show 
that a non-displaced or fracture of the right zygoma and 
related damage to maxillary anterior teeth was present 
coincident with service and continuity of related 
symptomatology thereafter.  38 U.S.C.A. §§ 1110, 1131, (West 
1991 & Supp. 1998); 38 C.F.R. §§ 3.303(a)-(b)-(d) (1998)





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question that must be resolved in this matter 
is whether the veteran has presented evidence that the claim 
is well grounded.  Under the law, it is the obligation of the 
person applying for benefits to come forward with a well-
grounded claim.  38 U.S.C.A. § 5107(a); Anderson v. Brown, 9 
Vet. App. 542, 545 (1996).  A well grounded claim is "[a] 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ 5107(a)."  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997).  Mere allegations in support of a claim that a 
disorder should be service-connected are not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  38 U.S.C.A. § 5107(a); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden depends upon the issue presented by the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in general, a claim for service 
connection is well grounded when three elements are satisfied 
with competent evidence.  Anderson, supra; Epps v. Gober, 126 
F.3d at 1468, and Caluza  v. Brown, 7 Vet. App. 498 (1995).   
First, there must be competent medical evidence of a current 
disability (a medical diagnosis).  Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  Second, there must be evidence of an 
occurrence or aggravation of a disease or injury incurred in 
service (lay or medical evidence).  Cartwright v. Derwinski, 
2 Vet. App. 24, 25 (1991); Layno v. Brown, 6 Vet. App. 465 
(1994).  Third, there must be a nexus between the in-service 
injury or disease and the current disability (medical 
evidence or the legal presumption that certain disabilities 
manifest within certain periods is related to service).  
Grottveit v. Brown, 5 Vet. App. at 92-93; Lathan v. Brown, 7 
Vet. App. 359 (1995).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1998).  
If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(1998).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (1998).  

The Court has further held that the second and third elements 
of a well grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1998) by (a) evidence 
that a condition was "noted" during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997).  For the limited purpose of determining whether a 
claim is well grounded, the Board must accept evidentiary 
assertions as true, unless those assertions are inherently 
incredible or when the fact asserted is beyond the competence 
of the person making the assertion.  King v. Brown, 5 Vet. 
App. 19 (1993).


BACKGROUND

The veteran's September 1972 entrance examination reveals no 
abnormalities that are referable to his claim.

A September 1973 service medical record (SMR) reveals that 
the veteran was hit in the face with a baseball bat, which 
radiographic evidence revealed as a fracture on the right 
zygoma, not displaced.  Related September 1973 X-ray findings 
noted no radiographic evidence of significant pathology.

A September 1973 service dental record reveals that the 
veteran underwent a periodontal examination that revealed 
generalized acute necrotizing ulcerative gingivitis with 
local extensive areas of ulcerations on the right side 
believed to be related to trauma.  The veteran was noted to 
have lymphadenopathy and was without sleep.

October 1973 SMR entries reference an alleged assault, with 
noted diagnoses of mild concussion; laceration on the right 
cheek and broken teeth that were wired.

October 1973 service dental records reveal that tooth number 
8 was extracted, teeth numbers 7, 9, and 10 were splintered 
with essing wiring, and eight days later satisfactory healing 
was demonstrated, with no pain during November 1973.

From April to June 1974, service dental records reflect 
extensive treatment of the veteran.  The veteran's August 
1974 discharge examination notes that he bled excessively 
after tooth extraction-occasionally, NS (not significant); he 
had severe tooth or gum trouble-front tooth missing since 
1973, treated at WBAMC; he had a head injury-right jaw that 
was broken in 1973, treated at WBAMC, NS; and broken bones-
right jaw as above.

An RO March 1975 Dental rating sheet includes a notation that 
on September 1973 the veteran had suffered dental trauma to 
teeth # 6-7-8-9-10 and 11, and was rated for outpatient 
treatment.

The veteran's February 1995 statement includes his reference 
to prior surgeries and related headaches.

A June 1995 VA treatment report notes that the veteran 
underwent recent surgery for a jaw implant (status post jaw 
trauma).  The veteran was noted to have dentures that hurt.  
Examination findings included dentures with malocclusion; 
pupils were equal, round, regular, reactive to light and 
accommodating, with extraocular muscles intact; and noted 
tenderness over the temporomandibular joint, with difficulty 
opening his mouth, with no crepitus or trismus.

A VA neurologists submitted a February 1996 letter in support 
of the veteran's claim, noting that the veteran had been a VA 
Neurology patient for sometime, and referred to events that 
related to 1973, including multiple dental surgeries and 
difficulties with wearing appliances secondary to low 
alveolar ridge.  He further noted that the veteran's pain is 
managed by medication, with little relief, and that the 
veteran is deserving of compensation for pain associated with 
the various operations.

The veteran's March 1996 statement included his March 1975 
Dental rating sheet, and VA records of neurology treatment 
from August 1994 to April 1995, all of which included 
extensive reports of treatment that are referable to mandible 
abnormalities, and related surgical procedures.

A May 1996 VA neurology treatment report reveals the 
veteran's complaint of difficulties with dentures; the 
veteran's jaw trauma during the 1970s and the need for 
mandible and facial X-rays. 

An RO July 1996 request for July 1996 X-rays notes that the 
VAMC did not have X-rays or appointments for requested date.

Subsequent to the Board's June 1997 Remand, VA treatment 
reports from June 1995 to August 1997, including findings 
from a November 1996 VA examination, were added to the 
record.  The records generally refer to the veteran's service 
related trauma to the jaw, increasing complaints of 
headaches, oral surgeries in 1994 and 1997 and the related 
progress notes.  Pertinent entries from the November 1996 VA 
examination include the veteran's complaints of lower jaw 
pain since he had a "mandible fracture" during service 
after which he has lost teeth and has been unsuccessful in 
wearing full upper and lower dentures, the last of which were 
made during 1994 after hospital admission augmentation.  The 
veteran also had numbness to his right lower lip; headaches 
to the temporal area 2-3 times per week; and difficulty 
eating.  Pertinent findings upon examination included pain to 
the right face on opening; an trophic ridge on the left and 
right mandible; noted reduction in the mandibular height; 
poor denture fittings; and pain in the right 
temporomandibular joint on lateral excursion.  Radiographic 
evidence revealed augmentation of the mandibular ridge from 
the left cuspid to the right third molar; decreased 
mandibular height; evidence of right condylar flattening; no 
evidence of prior mandible fracture that occurred in 1973, 
which the examiner noted would not preclude that the mandible 
was fractured since healing over twenty-three years would 
eliminate such evidence.  The examiner's diagnoses included 
atrophic mandibular ridge, especially pronounced on the right 
ridge and anterior ridge of the mandible, which may have been 
secondary to previous trauma.

The veteran underwent a January 1998 examination during which 
time the examiner noted his review of the veteran's RO 
folder.  The examiner referenced SMR entries referable to 
non-displaced or no fracture of the right zygoma and damage 
to the maxillary anterior teeth; September 1994 emergent 
extraction of tooth 22 and surgical extraction of remaining 
teeth, as well as alveoloplasty following removal of the 
teeth.  The examiner then referenced a subsequent 
augmentation of the veteran's right mandible; a November 1994 
hospital admission augmentation and related construction of 
upper and lower dentures.  The examiner's opinions, in 
pertinent part, included a finding of no pre-service evidence 
of jaw disorders; the etiology of the veteran's jaw disorder 
was related to trauma to the right zygoma, with no noted 
trauma to the mandible, trauma to the maxillary anterior 
teeth, which were treated during service; the veteran was 
presently edentulous, with continued severe atrophic right 
mandibular ridge following augmentation, and no noted pain or 
apparent dysfunction to the temporomandibular joints on 
examination as he was able to open without a problem, but was 
unable to were dentures; that there was an unlikely 
relationship between his service trauma and his problems 
wearing lower dentures and atrophy since his lower jaw 
atrophy is secondary to normal atrophy following loss of 
teeth, during which time use of partial denture against the 
upper natural dentition caused an acceleration of the bone 
loss; the veteran's current problems with atrophic mandible 
or right sided accelerated atrophy is a result of the 
veteran's wearing a lower partial denture against upper 
natural teeth, which is not unexpected and unrelated to 
problems before or during service and is likely related to a 
continuous problem that the patient had in wearing a lower 
partial against upper teeth since service discharge.  The 
examiner concluded by noting that this was speculation on his 
part as he had not seen the particular partial denture, and 
that the appearance of the ridge did appear to be secondary 
to wearing a lower partial against upper natural teeth.


ANALYSIS

Initially, the Board notes that the veteran's claim is found 
to be well grounded within the meaning of 38 U.S.C.A. § 
5107(a).  That is, he has presented a claim, which is not 
inherently implausible.  See Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  However, the establishment of a plausible 
claim does not dispose of the issue in this case.  The Board 
must review the claim on its merits and account for the 
evidence that it finds to be persuasive and unpersuasive and 
provide reasoned analysis for rejecting evidence submitted by 
or on behalf of the claimant.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  To deny a claim on its merits, the evidence 
must preponderate against the claim.  Alemany v. Brown, 9 
Vet. App. 518 (1996), citing Gilbert, at 54.

Furthermore, after reviewing the record, the Board is 
satisfied that all relevant facts have been properly 
developed.  The record is devoid of any indication that there 
are other records available which might pertain to the issue 
on appeal.  In this regard, the Board notes that the veteran 
has not indicated that there are other known witnesses or 
additional evidence pertaining to his claimed original injury 
in service that has not already been identified.  Further the 
only identified treatment records pertaining to residuals of 
traumatic injury of the veteran's jaw consists of VA 
examination reports that are of record and service medical 
records.  Thus, no further assistance to the veteran is 
required to comply with the duty to assist him, as mandated 
by 38 U.S.C.A. § 5107(a).

In order to establish service connection for a disability, 
there must be objective evidence that establishes that such 
disability either began in or was aggravated by service.  38 
U.S.C.A. § 1110.  If a disability is not shown to be chronic 
during service, service connection may nevertheless be 
granted when there is continuity of symptomatology post- 
service.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for a disease 
diagnosed after service discharge when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service.  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993).

In sum, the Board observes that evidence in support of the 
veteran's claim includes unambiguous evidence of service 
incurred trauma that resulted in either a non-displaced or no 
fracture of the right zygoma, which in-turn resulted in the 
extraction of numerous teeth and the use of dentures 
following service discharge; a March 1975 RO grant of service 
connection for dental treatment; VA outpatient treatment 
reports reflective of numerous dental surgeries or related 
augmentation and resulting complaints of pain and headaches 
caused by dentures and mandible abnormalities; a February 
1996 letter from a VA neurologists submitted in support of 
the veteran's claim, wherein the veteran's continued 
complaints of pain as associated with wearing appliances was 
noted to be secondary to low alveolar ridge; and noted 
findings and diagnoses coincident with a November 1996 VA 
examination, wherein it was noted that the veteran's atrophic 
mandibular ridge, which was especially pronounced on the 
right ridge and anterior ridge of the mandible, may have been 
secondary to previous trauma.  Thus, consistent with 38 
U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303(a)-
(b)-(d) (1998), the evidence in support of the veteran's 
claim tends to show that the disease was present coincident 
with service, and continuity of related symptomatology 
thereafter.  Savage v. Gober, supra.
 
The Board finds the key evidence in this case is the 
veteran's January 1998 VA examination.  That examiner 
addressed whether there was a direct cause and effect 
relationship between the in service trauma and current 
disability not already service connected.   He concluded that 
there was no such direct relationship.  Specifically, he 
correctly pointed out that there was no evidence of mandible 
fracture in service.  That does not end the matter.  The 
examiner went on to note that the veteran current problems 
stemmed from lower jaw atrophy that is secondary to the 
normal atrophy following the loss of teeth.  This resulted in 
the use of a partial denture against the upper natural 
dentition that caused an acceleration of bone loss.  Thus, 
the Board finds that while the current disability did not 
directly stem from the inservice trauma, it was caused by the 
effects of the wearing of dentures to replace the teeth that 
were loss due to the inservice trauma.  Accordingly, service 
connection is warranted for the atrophic mandible and right-
sided accelerated atrophy, and the residuals of these 
disabilities.


ORDER


Entitlement to service connection for an atrophic mandible 
and right-sided accelerated atrophy, and the residuals of 
these disabilities, is granted.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

